[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION
p. 8, paragraph 2. ACCESS, a.3, change 8 pm to 8 am and overnights to Friday, Saturday, Wednesday, and Monday, so the paragraph shall read:
a.3. on succeeding alternating weeks, from Mondays at 5 pm until Tuesdays at 8 am or the start of Gian's school day, whichever shall be earlier, creating a total of four overnights every two weeks (one Friday, Saturday, Wednesday, and Monday).
p. 9, paragraph 2. ACCESS, 6.d., should read:
6.d. It is of importance to this trial court that father do nothing to interfere with mother's access to the children as set forth within the terms of this Memorandum. The court urges succeeding courts to firmly enforce mother's access. CT Page 5118-VV
p. 10, paragraph 6. ALIMONY, b., 4th sentence, delete first "be" so sentence shall read:
Father's alimony payment to mother shall thereupon be recalculated forthwith to reflect twenty percent of his increased gross income, if any there be.
p. 11, paragraph 8. DEPENDENCY EXEMPTION, renumber final subsection from "b" to "c", so subsection shall read:
c. Each parent shall execute IRS Form 8332, or its successor form, to effectuate this order.
p. 12, paragraph 10. ATTORNEYS' FEE, correct heading to read ATTORNEYS' FEES, and insert in sub-section b, first sentence the phrases in the total of $31,792.09, and by the parties, so the sentence shall read:
b. The fees of counsel for the minor children, Attorney Robert Skovgaard, in the total of $31,792.09 are agreed by the parties to be fair and reasonable.
Joseph L. Steinberg, J.